Matter of Watts (Commissioner of Labor) (2020 NY Slip Op 00474)





Matter of Watts (Commissioner of Labor)


2020 NY Slip Op 00474


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

529813

[*1]In the Matter of the Claim of Carlyn Watts, Appellant. Commissioner of Labor, Respondent.

Calendar Date: January 3, 2020

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Devine, JJ.


Carlyn Watts, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 2019, which dismissed claimant's appeal from a decision of the Administrative Law Judge as untimely.
By decision filed January 8, 2019, an Administrative Law Judge (hereinafter ALJ) ruled that claimant was unable to file a valid original claim in either his base period or alternate base period as set forth in Labor Law § 527. Claimant did not appeal the ALJ's decision to the Unemployment Insurance Appeal Board until February 22, 2019. The Board dismissed claimant's appeal as untimely, prompting this appeal.
We affirm. "Labor Law § 621 (1) provides that an appeal to the Board from a decision of an ALJ must be made within 20 days of the mailing or personal delivery of the decision, and this time requirement is strictly construed" (Matter of Williams [Commissioner of Labor], 163 AD3d 1389, 1390 [2018] [internal quotation marks and citations omitted]; accord Matter of Page [Commissioner of Labor], 152 AD3d 857, 858 [2017]). Claimant did not appeal to the Board within the statutorily-prescribed time period, nor has he offered any excuse for the delay (see Matter of Alford [Commissioner of Labor], 153 AD3d 1479, 1480 [2017]; Matter of Davis [Commissioner of Labor], 144 AD3d 1307, 1308 [2016]). Under these circumstances, the Board properly dismissed claimant's appeal as untimely and, therefore, the merits of the ALJ's decision are not properly before us (see Matter of Padilla [Commissioner of Labor], 136 AD3d 1080, 1081 [2016]; Matter of Matteo [Commissioner of Labor], 134 AD3d 1307, 1307 [2015]).
Garry, P.J., Egan Jr., Clark, Mulvey and Devine, JJ., concur.
ORDERED that the decision is affirmed, without costs.